DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 15621518, filed 06/13/2017, and prior application 16685672, effectively filed 11/15/2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites “before selectively depositing the conductive layer”. However, claim 1, from which claim 9 depends, merely recites “depositing a conductive layer in the trench”. Therefore, “selectively depositing” lacks proper antecedent basis. Appropriate correction is required. For purposes of compact prosecution, the Examiner interprets the selectively depositing of claim 9 to be the depositing recited in claim 1.
Claim 11 is objected to because of the following informalities:  Claim 11 recites “the second portion the second portion”. However, the Examiner interprets this to be merely a typographical error. For purposes of compact prosecution, the Examiner interprets the “the second portion the second portion” of claim 11 to be “the second portion”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6, 9, 10 and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 7, 10, 11 and 15-17 of US Patent No. 11,380,774 hereinafter “774 Patent” with anticipating limitations in bold:
Pending claim 1:
Claim 1, A method comprising: forming a metal layer extending into a trench in a dielectric layer; forming a protection layer extending into the trench and over the metal layer; etching back the protection layer until a top surface of a portion of the protection layer is lower than a top surface of the dielectric layer; etching portions of the metal layer in the trench, wherein the protection layer is used as an etching mask during the etching; and after the metal layer is etched, depositing a conductive layer in the trench and on the metal layer.
774 Patent.:
Claim 1, A method comprising: forming a metal layer comprising: a first portion extending into a first opening in a dielectric layer; and a second portion extending into a second opening in the dielectric layer; forming a protection layer, wherein an entirety of the protection layer is outside of the first opening, and the protection layer comprises a lower portion extending into the second opening; etching back the protection layer until a first top surface of the lower portion is lower than a second top surface of the dielectric layer; etching portions of the metal layer in the first opening and the second opening simultaneously, wherein the protection layer is used as an etching mask; selectively depositing a first conductive layer in the first opening; and selectively depositing a second conductive layer in the second opening, wherein the first conductive layer and the second conductive layer are over the first portion and the second portion, respectively, of the metal layer.



Pending claim 1:
Claim 1, A method comprising: forming a metal layer extending into a trench in a dielectric layer; forming a protection layer extending into the trench and over the metal layer; etching back the protection layer until a top surface of a portion of the protection layer is lower than a top surface of the dielectric layer; etching portions of the metal layer in the trench, wherein the protection layer is used as an etching mask during the etching; and after the metal layer is etched, depositing a conductive layer in the trench and on the metal layer.
774 Patent.:
Claim 17, A method comprising: depositing a first high-k dielectric layer and a second high-k dielectric layer extending into a first opening and a second opening in an inter-layer dielectric; depositing a metal layer comprising: a first portion fully filling the first opening; and a second portion partially filling the second opening; forming a protection layer over the metal layer, wherein the protection layer has a portion filled into the second opening; etching back the protection layer to remove all of the protection layer overlapping the first opening, wherein a remaining portion of the protection layer is in the second opening; etching the metal layer, the first high-k dielectric layer, and the second high-k dielectric layer, with the remaining portion of the protection layer being used as an etching mask, wherein the etching is performed until first top ends of the first high-k dielectric layer is lower than a first top surface of the inter-layer dielectric, and higher than second top ends of the first portion of the metal layer, and wherein the second top ends of the first portion of the metal layer joins a sidewall of the first high-k dielectric layer; selectively depositing a first conductive layer in the first opening; and selectively depositing a second conductive layer in the second opening, wherein the first conductive layer and the second conductive layer are over the first portion and the second portion, respectively, of the metal layer; and forming a first gate contact plug and a second gate contact plug electrically coupling to the first portion and the second portion, respectively, of the metal layer.


9.	Pending claim 3 is anticipated by claims 5 and 7 of the 774 Patent.
Pending claim 4 is anticipated by claim 11 of the 774 Patent.
Pending claim 6 is anticipated by claim 4 of the 774 Patent.
Pending claim 9 is anticipated by claim 10 of the 774 Patent.
Pending claim 10:
Claim 10, A method comprising: forming an inter-layer dielectric; removing a first dummy gate stack and a second dummy gate stack to form a first opening and a second opening, respectively, in the inter-layer dielectric; forming a gate dielectric layer extending into both of the first opening and the second opening; depositing a metal-containing layer, wherein the metal containing layer comprises a first portion fully filling the first opening, and a second portion partially filling the second opening; performing an etching process to etch-back both of the first portion and the second portion the second portion of the metal-containing layer; and selectively depositing a conductive layer in the second opening and on the second portion of the metal-containing layer, wherein at a time a part of the conductive layer has been deposited and before the selectively depositing is finished, a top surface of the inter-layer dielectric is exposed.
774 Patent.:
Claim 11, A method comprising: forming an inter-layer dielectric; forming a first opening and a second opening in the inter-layer dielectric; forming a gate dielectric layer extending into both of the first opening and the second opening; depositing a metal-containing layer, wherein the metal-containing layer comprises a first portion fully filling the first opening, and a second portion partially filling the second opening; filling a remaining portion of the second opening with a protection layer; performing an etching process, with the protection layer being used as an etching mask to etch-back the second portion of the metal-containing layer, wherein the first portion of the metal-containing layer is simultaneously etched-back during the etching process; removing the protection layer; and selectively depositing a first conductive layer and a second conductive layer into the first opening and the second opening and on the first portion and the second portion, respectively, of the metal-containing layer, with top surfaces of the first conductive layer and the second conductive layer being lower than top surfaces of the inter-layer dielectric.


Pending claim 12 is anticipated by claim 11 of the 774 Patent.
Pending claim 13 is anticipated by claim 11 of the 774 Patent.
Pending claim 14 is anticipated by claim 11 of the 774 Patent.
Pending claim 15 is anticipated by claim 11 and 15 of the 774 Patent.
Pending claim 16 is anticipated by claim 16 of the 774 Patent.
Claims 1-5, 9, 10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5, 6, 9, 10, 12, 23 of US Patent No. 10,879,370 hereinafter “370 Patent” with anticipating limitations in bold:
Pending claim 1:
Claim 1, A method comprising: forming a metal layer extending into a trench in a dielectric layer; forming a protection layer extending into the trench and over the metal layer; etching back the protection layer until a top surface of a portion of the protection layer is lower than a top surface of the dielectric layer; etching portions of the metal layer in the trench, wherein the protection layer is used as an etching mask during the etching; and after the metal layer is etched, depositing a conductive layer in the trench and on the metal layer.
370 Patent.:
Claim 23, A method comprising: depositing a metal layer comprising: a first portion extending into a first opening in a dielectric layer; and a second portion fully filling a second opening in the dielectric layer; coating a protection layer over the metal layer, wherein the protection layer has a portion filled into the first opening, and an entirety of the protection layer is outside of the second opening; etching back the protection layer to remove all of the protection layer overlapping the second opening, and a remaining portion of the protection layer is in the first opening; etching back the metal layer using the remaining portion of the protection layer as an etching mask, so that remaining portions of the metal layer in the first opening and the second opening have top edges lower than a top surface of the dielectric layer; removing the protection layer; and selectively depositing a conductive layer comprising: a first portion in the first opening and over the metal layer; and a second portion in the second opening and over the metal layer.


Pending claim 2 is anticipated by claim 3 of the 370 Patent.
Pending claim 3 is anticipated by claim 3 of the 370 Patent.
Pending claim 4 is anticipated by claim 1 and 15 of the 370 Patent.
Pending claim 5 is anticipated by claim 1 and 6 of the 370 Patent.
Pending claim 9 is anticipated by claim 1 of the 370 Patent.
Pending claim 10:
Claim 10, A method comprising: forming an inter-layer dielectric; removing a first dummy gate stack and a second dummy gate stack to form a first opening and a second opening, respectively, in the inter-layer dielectric; forming a gate dielectric layer extending into both of the first opening and the second opening; depositing a metal-containing layer, wherein the metal containing layer comprises a first portion fully filling the first opening, and a second portion partially filling the second opening; performing an etching process to etch-back both of the first portion and the second portion the second portion of the metal-containing layer; and selectively depositing a conductive layer in the second opening and on the second portion of the metal-containing layer, wherein at a time a part of the conductive layer has been deposited and before the selectively depositing is finished, a top surface of the inter-layer dielectric is exposed.
370 Patent.:
Claim 9, A method comprising: forming a first dummy gate stack and a second dummy gate stack; forming first gate spacers on sidewalls of the first dummy gate stack and second gate spacers on sidewalls of the second dummy gate stack; forming an inter-layer dielectric, with the first and the second gate spacers and the first and the second dummy gate stacks being located in the inter-layer dielectric; removing the first and the second dummy gate stacks to form a first opening and a second opening, respectively, wherein the first opening is narrower than the second opening; forming a gate dielectric layer extending into both the first opening and the second opening; depositing a metal-containing layer, wherein the metal-containing layer comprises a first portion fully filling the first opening, and a second portion partially filling the second opening; filling a remaining portion of the second opening with a protection layer; using the protection layer as an etching mask to etch-back a portion of the second portion of the metal-containing layer, wherein a portion of the first portion of the metal- containing layer is simultaneously etched; removing the protection layer; and selectively depositing a conductive material into the first opening and the second opening, wherein no conductive material is formed over the gate dielectric layer.


Pending claim 12 is anticipated by claim 9 of the 370 Patent.
Pending claim 13 is anticipated by claims 9, 10 and 12 of the 370 Patent.
Pending claim 14 is anticipated by claim 9 of the 370 Patent.
Pending claim 15 is anticipated by claims 5 and 9 of the 370 Patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2015/0349075) hereinafter “Fan” in view of He et al. (US 2016/0204221) hereinafter “He”.
Regarding claim 1, Figs. 1-20 of Fan teaches a method comprising: forming a metal layer (Combination of Items 120, 124, 126 and 128) extending into a trench (Right Item 116) in a dielectric layer (Item 102; Paragraph 0030); forming a protection layer (Item 130) extending into the trench (Right Item 116) and over the  metal layer (Combination of Items 120, 124, 126 and 128); etching back the protection layer (Item 130) until a top surface of a portion of the protection layer (Item 130) is equal to a top surface of the dielectric layer (Item 102); etching portions of the metal layer (Combination of Items 120, 124, 126 and 128) in the trench (Right Item 116), wherein the protection layer (Item 130) is used as an etching mask during the etching; after the metal layer (Combination of Items 120, 124, 126 and 128) is etched, depositing a conductive layer (Item 136) in the trench (Right Item 116) and on the metal layer (Combination of Items 120, 124, 126 and 128).  
Fan does not teach etching back the protection layer until a top surface of the protection layer is lower than a top surface of the dielectric layer.
He teaches a method comprising: forming a work function metal layer (Item 170; Paragraph 0030) in an opening (Item 121) of a dielectric layer (Item 120; Paragraph 0028); forming a protection layer (Item 9) that extends into the opening (Item 121); etching back (Fig. 9; Paragraph 0031) the protection layer (Item 9) until a first top surface of the protection layer (Item 9) is lower than a second top surface of the dielectric layer (Item 120).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to etching back the protection layer of Fan until a top surface of the protection layer is lower than a top surface of the dielectric layer because the remaining portion of the protection layer lower than a top surface of the dielectric layer will be used to reduce the topography of the metal layer in the second opening to a desired height (He Paragraph 0031).   
Regarding claim 2, Fan further teaches removing a dummy gate stack (Right Item 112”) in the dielectric layer (Item 102) to form the trench (Right Item 116); and forming a gate dielectric layer (Item  118) extending into the trench (Right Item 116), wherein the metal layer (Combination of Items 120, 124, 126 and 128) is formed over the gate dielectric layer (Item 118), and wherein a portion of the gate dielectric layer (Item 118) and a portion of the metal layer (Combination of Items 120, 124, 126 and 128) in the trench form parts of a replacement gate stack.
Regarding claim 4, Fan further teaches where a combination of the protection layer (Item 130) and the metal layer (Combination of Items 120, 124, 126 and 128) partially fills (Fig. 12; See Examiner’s Note below) the trench (Right Item 116).
Examiner’s Note: The Examiner notes that the claim does not state at what stage of processing the combination of the protection layer and the metal layer partially fills the trench. Therefore, the stage of the method shown in Fig. 7 of Fan reads on the claim limitation.
Regarding claim 5, the combination of Fan and He teaches all of the elements of the claimed invention as stated above.
Fan does not teach wherein the conductive layer is selectively deposited on the metal layer, and exposed surfaces of the dielectric layer are free from the metal layer deposited thereon.
He teaches where a conductive layer (Item 190) is selectively grown (Paragraph 0032) over the work function metal layer (Item 170), where the conductive layer (Item 190) cannot grow without the underlying work function metal layer (Item 170) acting as a seed layer (Paragraph 0032).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to selectively deposit, as taught by He, the first conductive layer on the metal layer where the exposed surface of the dielectric layer are free from the meta later deposited thereon because using a selective deposition for the conductive layer allows for a process without the need for deposition and etching via RIE (He Paragraph 0032) and the conductive layer cannot grow without a metal seed layer and because “(C) Use of known technique to improve similar devices (methods, or products) in the same way [and] (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” supports a prima facie case of obviousness (MPEP 2143; See also KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007)).   
Regarding claim 6, the combination of Fan and He teaches all of the elements of the claimed invention as stated above.
Fan does not teach where the forming the protection layer comprises applying a photoresist.
He further teaches where the forming the protection layer (Item 130) comprises applying a photoresist (Paragraph 0031).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the forming the protection layer of Fan comprise applying a photoresist as taught by He because a photoresist material is known to protect portions of a work function metal during an etching process (He Paragraph 0031) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Regarding claim 7, the combination of Fan and He teaches all of the elements of the claimed invention as stated above.
Fan further teaches filling the trench (Right Item 116) with the protection layer (Item 130); and planarizing the protection layer (Paragraph 0041).
Fan does not teach etching back the protection layer is performed after the planarizing.
He teaches a method comprising: forming a work function metal layer (Item 170; Paragraph 0030) in an opening (Item 121) of a dielectric layer (Item 120; Paragraph 0028); forming a protection layer (Item 9) that extends into the opening (Item 121); etching back (Fig. 9; Paragraph 0031) the protection layer (Item 9) until a first top surface of the protection layer (Item 9) is lower than a second top surface of the dielectric layer (Item 120).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to etch back the protection layer performed after the planarizing of Fan because the remaining portion of the protection layer lower than a top surface of the dielectric layer will be used to reduce the topography of the metal layer in the second opening to a desired height (He Paragraph 0031).   
Regarding claim 9, Fan further teaches before depositing the conductive layer (Item 136), removing the protection layer (Item 130).
Examiner’s Note: The Examiner notes that he teaches selective deposition of the conductive layer (as recited in claim 5 above). Thus, should one interpret the selective depositing to not lack antecedent basis (See objection of claim 9 above where it is interpreted as merely depositing), He teaches why one having ordinary skill in the art would selectively deposit the conductive layer.
Regarding claim 10, Figs. 1-20 of Fan teaches method comprising: forming an inter-layer dielectric (Item 102); removing a first dummy gate stack (Middle Item 112”) and a second dummy gate stack (Right Item 112”) to form a first opening (Middle Item 116) and a second opening (Rightmost Item 116), respectively, in the inter-layer dielectric (Item 102); forming a gate dielectric layer (Item 118) extending into both of the first opening (Middle Item 116) and the second opening (Rightmost Item 116); depositing a metal-containing layer (Combination of Items 120, 124, 126 and 128), where the metal-containing layer (Combination of Items 120, 124, 126 and 128) comprises a first portion (See Picture 1 below) fully filling the first opening (Middle Item 116), and a second portion (See Picture 1 below) partially filling the second opening (Rightmost Item 116); performing an etching process (Paragraph 0042) to etch-back both of the first portion and the second portion of the metal-containing layer (Combination of items 120, 124, 126 and 128); depositing a conductive layer (Item 136) in the second opening (Rightmost Item 116) and on the second portion of the metal containing layer (Combination of Items 120, 124, 126 and 128).  
Fan does not teach selectively depositing a conductive layer in the second opening and on the second portion of the metal containing layer, wherein at a time a part of the conductive layer has been deposited and before the selectively depositing is finished, a top surface of the inter-layer dielectric is exposed. 
He teaches where a conductive layer (Item 190) is selectively grown (Paragraph 0032) over the work function metal layer (Item 170), where the conductive layer (Item 190) cannot grow without the underlying work function metal layer (Item 170) acting as a seed layer (Paragraph 0032).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to selectively deposit a conductive layer, as taught by He, in the second opening and on the second portion of the metal containing layer of Fan, wherein at a time a part of the conductive layer has been deposited and before the selectively depositing is finished, a top surface of the inter-layer dielectric is exposed because using a selective deposition for the conductive layer allows for a process without the need for deposition and etching via RIE (He Paragraph 0032) and the conductive layer cannot grow without a metal seed layer and because “(C) Use of known technique to improve similar devices (methods, or products) in the same way [and] (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” supports a prima facie case of obviousness (MPEP 2143; See also KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007)).   

    PNG
    media_image1.png
    332
    588
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Fan Fig. 9)
Regarding claim 12, the combination of Fan and He teaches all of the elements of the claimed invention as stated above.
Fan further teaches where when the conductive layer (Item 136) is deposited in the second opening (Rightmost Item 116), the conductive layer (Item 136) is deposited in the first opening (Middle Item 116) and on the first portion of the metal containing layer (Combination of Items 120, 124, 126 and 128).
Fan does not teach wherein when the deposition is a selective deposition.
 He teaches where a conductive layer (Item 190) is selectively grown (Paragraph 0032) over the work function metal layer (Item 170), where the conductive layer (Item 190) cannot grow without the underlying work function metal layer (Item 170) acting as a seed layer (Paragraph 0032).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to selectively deposit the conductive layer, as taught by He, in the first and second openings of Fan because using a selective deposition for the conductive layer allows for a process without the need for deposition and etching via RIE (He Paragraph 0032) and the conductive layer cannot grow without a metal seed layer and because “(C) Use of known technique to improve similar devices (methods, or products) in the same way [and] (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” supports a prima facie case of obviousness (MPEP 2143; See also KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007)).   
Regarding claim 13, Fan further teaches depositing a protection layer (Item 130) over both of the first portion and the second portion of the metal containing layer (See Picture 1 above); and etching back the protection layer (Item 130), wherein after the etching back, the protection layer (Item 130) is fully removed from regions directly over the first portion of the metal containing layer, and wherein a remaining portion of the protection layer (Item 130) is left (Fig. 11) in the second opening (Rightmost Item 116).
Regarding claim 14, Fan further teaches recessing (Fig. 12) the second portion of the metal containing layer (See Picture 1 above) using the remaining portion of the protection layer (Item 130) as an etching mask; and removing (Fig. 13) the remaining portion of the protection layer (Item 130). 
Regarding claim 15, Fan further teaches where the metal containing layer (Combination of Items 120, 124, 126 and 128) and the conductive layer (Item 136) form parts of gate stacks in the first opening (Middle Item 116) and the second opening (Right Item 116), and wherein the depositing the metal containing layer (Combination of Items 120, 124, 16 and 128) comprises depositing work function layers (Paragraph 0039) for the gate stacks. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2015/0349075) hereinafter “Fan” in view of He et al. (US 2016/0204221) hereinafter “He” and in further view of Zang et al. (US 2018/0061842) hereinafter “Zang”.
Regarding claim 8, the combination of Fan and He teaches all of the elements of the claimed invention as stated above except where the forming the protection layer comprises depositing an amorphous silicon layer.
Zang further teaches where the forming a protection layer (Item 206) comprises depositing an amorphous silicon layer (Paragraph 0057).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the forming the protection layer of Fan comprise depositing an amorphous silicon layer as taught by Zang because a hardmask material is known to protect portions of a structure during an etching process (Zang Paragraph 0057) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2015/0349075) hereinafter “Fan” in view of  He et al. (US 2016/0204221) hereinafter “He” and in further view of Cai et al. (US 2015/0108577) hereinafter “Cai”.
Regarding claim 3, the combination of Fan and He teaches all of the elements of the claimed invention as stated above except where a void is formed between the first conductive layer and the gate dielectric layer. 
Cai teaches where during an etch back (Paragraph 0041; See also Fig. 7) of a metal layer (Item 730), a high-k dielectric layer (Item 724) also gets etched back such that a top surface of the high-k dielectric layer (Item 724) is coplanar to a top surface of the metal layer (Item 730), both the top surface of the high-k dielectric layer (Item 724) and the top surface of the metal layer (Item 730) are lower than a top surface of a spacer (Item 720) surrounding the opening in which the etched back high-k dielectric layer (Item 724) and metal layer (Item 730) are located.
It would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to etch back the gate dielectric layer in the trench along with the metal layer such that after the etch back the top surface of the gate dielectric layer and the top surface of the metal layer are coplanar and below a top surface of the dielectric layer in Fan as taught by Cai because it allows for a high-k dielectric to be formed to a desired height based on the application of the gate structure (Cai Paragraph 0011) and allows for a wider metal layer at the top such that the metal structure formed in the opening can make better electrical contact with external structures.    
When the first conductive layer of Fan is selectively deposited on the metal layer of Fan, as taught by He (and stated in the rejection of claim 1 above), and the high-k dielectric layer of Fan is etched back to have a same height as the etched back metal layer in Fan, as taught by Cai, the first conductive layer will only be grown on the metal layer (See He Paragraph 0032 where during a selective deposition a first conductive layer is only grown on metal layers) such that, at least at the beginning of the selective deposition, a void will be formed between the first conductive layer and the first high-k dielectric layer. This void will slowly be filled in as the selective deposition of the first conductive layer continues and the first conductive layer laterally expands as a result of the first conductive layer growing laterally out on itself.    
Regarding claim 11, the combination of Fan and He teaches all of the limitations of the claimed invention as stated above except where the conductive layer contacts a sidewall of a gate spacer that is on a side of the second opening, and wherein during an entire process of the selective depositing, the sidewall of the gate spacer is exposed.
Fan further teaches where a gate spacer (Item 114) is present on a side of an opening.
Cai teaches where a high-k dielectric layer (Item 624) is etched at a same time as an overlying metal layer (530).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to etch the high-k dielectric layer because it allows the subsequently formed bulk gate to occupy more of the opening (Cai Paragraph 0043).
When the conductive layer of Fan is selectively deposited on the metal layer of Fan, as taught by He (and stated in the rejection of claim 10 above), and the high-k dielectric layer of Fan is etched back to have a same height as the etched back metal layer in Fan, as taught by Cai, the first conductive layer will only be grown on the metal layer (See He Paragraph 0032 where during a selective deposition a first conductive layer is only grown on metal layers) such that, at least at the beginning of the selective deposition, a void will be formed between the first conductive layer and the first high-k dielectric layer. This void will slowly be filled in as the selective deposition of the first conductive layer continues and the first conductive layer laterally expands as a result of the first conductive layer growing laterally out on itself such that the conductive layer will eventually contact a sidewall of the gate spacer.  
Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2015/0349075) hereinafter “Fan” in view of  He et al. (US 2016/0204221) hereinafter “He” and in further view of Liou et al. (US 2016/0284641) hereinafter “Liou”.
Regarding claim 16, Fan teaches all of the elements of the claimed invention as stated above except forming a gate contact plug electrically coupling to the metal containing layer.
Fig. 14 of Liou teaches where a gate structure (Item 38) has been recessed in an opening of an inter-layer dielectric (Item 32), and where a gate contact plug (Item 50) extends into the opening to electrically couple (Paragraph 0022) to the gate structure (Item 38).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a gate contact plug electrically coupled to the metal containing layer because forming the gate contact plug extending into the openings, respectively, to electrically couple with the metal containing layer, respectively, allows for an external voltage to be applied to the gate electrodes (Liou Paragraph 0022). 
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 2015/0349075) hereinafter “Fan” in view of He et al. (US 2016/0204221) hereinafter “He”  and Cai et al. (US 2015/0108577) hereinafter “Cai” and in further view of Liou et al. (US 2016/0284641) hereinafter “Liou”.
Regarding claim 17, Fan teaches a method comprising: depositing a high-k dielectric layer (Item 118) extending into an opening (Rightmost Item 116) in an inter-layer dielectric (Item 102), wherein a gate spacer (Item 114) is located between the high-k dielectric layer (Item 118) and the inter-layer dielectric (Item 102); depositing a first metal layer (Combination of Items 120, 124, 126 and 128) partially filling the opening (Rightmost Item 116); forming a protection layer (Item 130) over the first metal layer (Combination of Items 120, 124, 126 and 128) and in the opening (Rightmost Item 116); etching the first metal layer (Combination of Items 120, 124, 126 and 128); and depositing a second metal layer (Item 139) in the opening and over the first metal layer (Combination of Items 120, 124, 126 and 128). 
Fan does not teach etching the high-k dielectric layer.
Cai teaches where a high-k dielectric layer (Item 624) is etched at a same time as an overlying metal layer (530).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to etch the high-k dielectric layer because it allows the subsequently formed bulk gate to occupy more of the opening (Cai Paragraph 0043). 
Fan does not teach where the depositing of the second metal layer is a selective deposition.
He teaches where a conductive layer (Item 190) is selectively grown (Paragraph 0032) over the work function metal layer (Item 170), where the conductive layer (Item 190) cannot grow without the underlying work function metal layer (Item 170) acting as a seed layer (Paragraph 0032).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to selectively deposit the second metal layer, as taught by He, because using a selective deposition for the conductive layer allows for a process without the need for deposition and etching via RIE (He Paragraph 0032) and the conductive layer cannot grow without a metal seed layer and because “(C) Use of known technique to improve similar devices (methods, or products) in the same way [and] (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” supports a prima facie case of obviousness (MPEP 2143; See also KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007)).   
Fan does not teach forming a gate contact plug extending into the opening to electrically couple to the second metal layer.
Fig. 14 of Liou teaches where a gate structure (Item 38) has been recessed in an opening of an inter-layer dielectric (Item 32), and where a gate contact plug (Item 50) extends into the opening to electrically couple (Paragraph 0022) to the gate structure (Item 38).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a gate contact plug extending into the opening to electrically couple to the second metal layer because forming the gate contact plug extending into the openings, respectively, to electrically couple with the metal containing layer, respectively, allows for an external voltage to be applied to the gate electrodes (Liou Paragraph 0022). 
Regarding claim 18, Fan further teaches where when the first metal layer is etched, the gate spacer (Item 114) is un-etched.
The Examiner notes that while Fan does not teach where the high-k dielectric layer is etched, when Fan is combined with Cai as stated in the rejection of claim 17 above, etching the high-k dielectric layer is rendered obvious (See rejection of claim 17 above).
Regarding claim 19, Fan further teaches where at a time after the second metal layer (Item 139) is deposited, a top end (See Examiner’s Note below) of the gate spacer (Item 114) is lower than a first top surface of the inter-layer dielectric (Item 102) and higher than a second top surface of the second metal layer (Item 139).
Examiner’s Note: The Examiner notes that the claim language does not require that the gate spacer top surface is lower than a first top surface of the interlayer dielectric. Instead, the claim language requires a top end (which can include other parts of the gate spacer lower than the top surface of the gate spacer). 
Regarding claim 20, Fan further teaches wherein the forming the protection layer (Item 130) comprises: filling the opening with the protection layer (Item 130); planarizing the protection layer (Item 130), wherein when the planarizing is stopped, a portion of the protection layer (Item 130) covers (See Examiner’s Note below) the interlayer dielectric (Item 102); and after the planarizing, etching back the protection layer (Item 130). 
Examiner’s Note: The Examiner notes that the claim language does not require  that the protection layer cover a top surface of the inter-layer dielectric.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891